190 N.W.2d 780 (1971)
187 Neb. 363
STATE of Nebraska, Appellee,
v.
Leonard Leo FRANKLIN, Appellant.
No. 37990.
Supreme Court of Nebraska.
October 22, 1971.
Larry W. Myers, Omaha, for appellant.
Clarence A. H. Meyer, Atty. Gen., Harold Mosher, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
NEWTON, Justice.
This is an action for post conviction review of a conviction for robbery. Appellant contends that in-court identification evidence was wrongfully admitted due to previous allegedly illegal line-up procedures. We affirm the judgment of the district court sustaining appellant's conviction.
The conviction of appellant was affirmed on appeal to this court. On that appeal the identical issues now relied upon were presented and determined adversely to appellant. See State v. Franklin, 185 Neb. 62, 173 N.W.2d 393.
A defendant who has appealed his conviction cannot secure a second review of the identical propositions advanced in such appeal by resort to a post conviction procedure. See, State v. Parker, 180 Neb. 707, 144 N.W.2d 525; State v. Newman, 181 Neb. 588, 150 N.W.2d 113.
The judgment of the district court is affirmed.
Affirmed.
CLINTON, J., participating on briefs.